DETAILED ACTION

Claims 1 and 9 have been amended. Claims 1-13 remain pending in the application.
Claims 1 and 9 are independent.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment and Arguments

Applicant’s amendments to the claims have overcome each and every objections to specification and 112(b) rejections previously set forth in the Non-Final Office Action. As a result, each and every objections to specification and 112(b) rejections have been withdrawn. 

Applicant's arguments regarding rejection under 35 U.S.C. § 103 have been fully considered and respectfully found not persuasive.


Litzenberg does not explicitly teach determining a current volume of the contrainer and control value is effected with consideration to the current volume.
While examiner agrees that Litzenberg teaches the volumetric flow rate through the valve is detected using blow rate sensor and the flow rate is compared with limit values for the volumetric rate. However, the examiner respectfully submits that applicant has overlooked the fact that Litzenberg also teaches each calculation cycle the calculation of the respectively next control value is effected with consideration to a current container volume attained up to the respective calculation cycle, the current container volume being calculated by way of the previous actuator positions and the previous pressure course, the consideration is realized through the volumetric flow rate, since inherently volume is integration of volumetric flow rate over time ([0024] [0026]-[0028] [0059] [0060]; in closed loop control [0060], the air volume introduced into the preform  - the current container volume being calculated using known flow-control valve position and known pressure difference  - the previous actuator positions and the previous pressure course [0059], adjusting the valve position for next cycle to keep the introduced air volume - the container volume from overshoots or undershoots the defined limits [0060]). 
Litzenber does not explicitly teach using the current container volume directly to effect the control value. New prior art of record Lhomme US 20190061223 A1 teaches each cycle the current container volume is calculated and used directly to effect the control value for next cycle ([0036] [0051] in closed loop control, the injected volume - 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Litzenber to incorporate the teachings of Lhomme because they all directed to blow-molding process control. Using the current container volume directly to effect the control value will help control the preform volume over time during blowing process. Therefore applicant’s arguments are not persuasive.

New prior art of record Lhomme is introduced and the teachings of Litzenberg, Monin, Aloni and Burt as disclosed in the previous office action are hereby incorporated by references to the extent applicable to the amended claims.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites “the current container volume being calculatable by way of the previous actuator positions and the previous pressure course”. It is not clear whether the previous actuator positions and the previous pressure course are used in the calculation or not. For examination purpose, “the current container volume being calculatable by way of the previous actuator positions and the previous pressure course” in claim 1 will be construed as “the current container volume being calculated by way of the previous actuator positions and the previous pressure course”.

Regarding dependent Claims 2-8, dependent claims inherit the deficiencies of their respective parent(s).

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitations are: 

"means for detecting ... " in claims 1 and 9.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations)to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Litzenberg US 20160023396 A1, in view of Monin US 20100201013 A11 and Lhomme.

Regarding claim 1, Litzenberg teaches a device for controlling the throughflow of blow-molding fluid during the blow molding of containers produced from preforms (Figs. 1-3 [0008][0047]), comprising:
a proportional valve having a modifiable throughflow cross section (Figs 1-3 [0020] [0021] [0051]), 
an actuator for actuating the proportional valve ([0053]), 

sensor means for detecting the valve inlet pressure and valve outlet pressure and a digital control device ([0025][0059]),
wherein the control device is set up in a programming manner for the purpose of calculating cyclically, in a manner automated to the run-time ([0024] [0026]-[0028] [0059] adjusting volume flow rate when overshooting or undershooting) control values for actuating the actuator for the attainment of a predefined container volume within a predefined time period during the pre-blow molding phase ([0024] [0026]-[0028] during preblowing phase, volumetric flow rate is controlled according to nominal profile which describe the intended volumetric flow rate progress over time to the end of the preblowing phase – the predefined container volume within a predefined time period, the final gas volume –the container volume is inherently the integration of the volumetric flow rate compensated with the pressure over the time period);
wherein in each calculation cycle the calculation of the respectively next control value is effected with consideration to a current container volume attained up to the respective calculation cycle, the current container volume being calculated by way of the previous actuator positions and the previous pressure course, the consideration is realized through the volumetric flow rate, since inherently volume is integration of volumetric flow rate over time ([0024] [0026]-[0028] [0059] [0060]; in closed loop control [0060], the air volume introduced into the preform  - the current container volume being calculated using known flow-control valve position and known pressure difference  - the previous actuator positions and the previous pressure course [0059], adjusting the valve 
Litzenberg does not explicitly teach:
the predefined time period is from the attainment of a predefinable time point, which corresponds to the attainment of the yield point of the preform;
using the current container volume directly to effect the control value.
Monin teaches the predefined time period is from the attainment of a predefinable time point, which corresponds to the attainment of the yield point of the preform (Fig. 4 [0106] [0107] [0111] [0139] [0141]-[0142] [0158] [0174] [0179] the predefined time period from TB to TC, point B – yield point).
Lhomme teaches each cycle the current container volume is calculated and used directly to effect the control value for next cycle ([0036] [0051] in closed loop control, the injected volume - current container volume is calculated and used to determine next control value to keep the volume within limits over time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Litzenberg to incorporate the teachings of Monin and Lhomme because they all directed to blow-molding process control. Control the blowing process during the predefined time period from the attainment of yield point will help expand the preform in a controlled manner during radial expansion phase. Using the current container volume directly to effect the control value will help control the preform volume over time during blowing process.
Litzenberg teaches:
a method for controlling a blow-molding machine for the production of a container of thermoplastic material is provided, wherein a blowing gas for the blow-molding if the container is introduced into a thermally conditioned preform while the preform is being held in a blow mold of the blow-molding machine. During a preblowing phase, the blowing gas is introduced into the preform in such a way that the temperature-conditioned material of the preform approaches the walls of the blow mold, and, in the following finish-blowing phase, the blowing gas is introduced into the preform in such a way that the temperature-conditioned material of the preform is forced into the contours of the walls of the blow-mold. The volumetric flow rate of the blowing gas, at least during the preblowing phase, is set by an adjustable flow-control valve….
[0047] FIG. 1 shows a schematic diagram of the fluid-mechanical configuration of the blowing-air feed of a blow-molding machine to a blow mold 12. Inside the blow mold 12, a preform 10 is arranged, which can be subjected to blowing air through a feed line 8….
[0020] …. a flow-control valve position sensor detects the setting of the flow-control valve and generates a position signal, which contains information on the position of the flow-control valve, this position signal then being transmitted to the control unit.
[0021] The position information pertaining to the flow-control valve is in particular the open cross section to which the flow-control valve has been set. The transmission of the position signal to the control unit can be conducted by the flow-control valve position sensor itself or by a transmission unit connected to it.
[0051] …. To set the volumetric flow rate of the blowing air during the preblowing phase, the flow-control valve 16, configured as a cross-sectional control valve, is used the flow control valve 16 to communicate directly with a control position sensor 20, wherein the control position sensor 20 detects the position of the flow-control valve 16 and transmits it to the control system 18.
[0053] …. the flow-control valve 16 is configured as an electromechanical actuator, which is controlled by the control system 18….
[0025] … The change over time in the volumetric flow rate of the blowing air through the flowcontrol valve is obtained from, for example, the pressure difference between the inlet and the outlet of the flow-control valve and from the opening cross section of the flow-control valve….
[0059] … When a volumetric flow rate sensor 44 is used, it is possible to draw conclusions as to whether or not the volume of blowing air during the preblowing step is within this corridor formed by the limit values. Alternatively, the volumetric flow rate conducted through the flow-control valve 16 can be calculated by the control system 18 if the pressure difference between the inlet and the outlet of the flow-control valve 16 and the flow-control valve position are known.
[0024] …, a nominal profile is stored in the control unit; this profile describes the change over time in the volumetric flow rate of the blowing air, and the control unit generates the control signal for setting the flow-control valve as a function of the nominal profile.
A volumetric flow rate sensor communicating with the flow control valve preferably generates a volumetric flow rate signal containing information on the air flow quantity, wherein the volumetric flow rate signal is transmitted to the control unit. The term "air flow quantity" is understood to mean in particular the volumetric flow rate. The information on flow quantity can be further processed in the control unit according to control and/or automatic control algorithms.
[0027] …, a desired upper and/or lower limit value of the volumetric flow rate of the blowing gas is stored in the control unit for at least one point in time of the preblowing phase, wherein the control unit compares the volumetric flow rate signal with the limit values and the generates the control signal as a function of the difference between the volumetric flow rate signal and at least one of the limit values.
[0028] …, it is provided that the upper and lower limit values define a corridor, within the boundaries of which the volumetric flow rate conducted through the flow-control valve is intended to stay. By comparing the volumetric flow rate signal with the limit values, it is possible to draw a direct conclusion concerning the volume conducted through the flow-control valve. For the purpose of correction, the control system can generate control signals to prevent overshooting or undershooting the corridor boundaries, i.e. to keep the measurement value of the volumetric flow rate through the flow-control valve in a certain range within the corridor. The desired limit values are preferably changeable.
[0059] The detailed change over time in the blowing air volume introduced into the preform can be derived from an evaluation of the information provided by the volumetric flow rate sensor 44…., direct conclusions can be drawn concerning the expansion behavior of the preform 10 during the preblowing phase. It is conceivable, for example, that, as the profile stored in the control system 18 for controlling the flow-control valve 16 is being implemented, differences may occur in the shaping of the preforms 10. This can be attributable to the fact that, for example, the material of the preforms comprises deformations or other irregularities. Through the knowledge of the volumetric flow rate during the preblowing step, upper and/or lower limit values can be determined, between which the blowing air volume introduced into the preform 10 during the preblowing step must remain. Thus the production of defective containers can be prevented. When a volumetric flow rate sensor 44 is used, it is possible to draw conclusions as to whether or not the volume of blowing air during the preblowing step is within this corridor formed by the limit values. Alternatively, the volumetric flow rate conducted through the flow-control valve 16 can be calculated by the control system 18 if the pressure difference between the inlet and the outlet of the flow-control valve 16 and the flow-control valve position are known.
[0060] In principle, it is not provided that the measurement variable of the volumetric flow rate sensor 44 exerts a direct influence on the setting of the flow-control valve 16. The direct influence, however, can be provided if the control system 18, on the basis of the measurement values of the volumetric flow rate sensor 44, recognizes that the blowing air volume introduced into the preform 10 overshoots or undershoots the defined corridor limits. In addition, a direct connection of the measurement value of the volumetric flow rate sensor 44 to the setting of the flow-control valve 16 can be provided by way of a closed-loop control circuit.
Monin teaches:

    PNG
    media_image1.png
    901
    1307
    media_image1.png
    Greyscale

[0106] In FIGS. 4 and 6, the point of the curve having for abscissa the real moment t.sub.A of the beginning of the pre-blowing is noted as A. To this point corresponds a pressure (relative) substantially nil, the pressure inside the preform 3 during its introduction into the mould 11 being indeed substantially equal to the atmospheric pressure.
[0107] From point A begins an axial expansion phase of the preform 3. As can be seen in FIGS. 4 and 6, the slope of the pressure curve at point A is nil on the left, and positive on the right. From point A, the pressure in the preform 3 increase as it is stretched, …, up to a moment, called development moment and noted as t.sub.B, when the plastic flow threshold of the preform 3 has been reached. At this moment t.sub.B a pressure peak occurs, the corresponding point, called development point, being noted as B in FIGS. 4 and 7 to 9. At point B the slope of the blowing curve is nil, this slope reversing from left (where it is positive) to right (where it is negative) of point B. The corresponding pressure, called development pressure, is noted as P.sub.B. 
[0111] …. This radial expansion phase ends at a moment, called moment of expansion end, noted as t.sub.C, when the preform 3 has reached the surface of the 
[0139] Adjusting the development moment t.sub.B (abscissa of the point B) makes it possible to control the radial expansion of the preform 3. A premature occurrence, or on the contrary a late one, of the development point B can in the same way indicate a poor distribution of the material, with as a consequence a defect in the strength of the vessel 2.
[0141] The real point B is then compared with the theoretical point B. In practice, the real development moment t.sub.B is compared with the theoretical moment of development….
[0142] The real point B is declared confounded with the theoretical point B when it is located within the tolerance zone defined around the theoretical point B.
[0158] Note that the displacement of the development point B (especially its abscissa, the development moment t.sub.B) has an incidence on the moment t.sub.C of expansion end (abscissa of the point C).
[0174] Recall that the point C corresponds to the end of the expansion of the preform 3, when the latter has reached the surface of the cavity 15 over substantially all the internal volume of the preform 3 has almost reached the final volume of the vessel 2.
[0179] As with points A and B, a certain tolerance is accepted for the point C. In other words, the points C and D are assumed to be confounded when the delay separating the moment t.sub.C of expansion end …
Lhomme teaches:
[0036] … the liquid is injected from a starting time and during the first and second injection steps according to a main predetermined curve of injection speed or injected volume over time, and such that the injected speed from a switching time and during said third injection step follows a final predetermined curve of injection speed or injected volume over time. 
[0037] … Such "driving according a predetermined curve of injection speed or injected volume" may alternatively be a closed loop control, using a return signal correlated to the real injection speed or injected volume, like using a measurement of a piston position. In both alternative, the fact to drive the injection by controlling the injection speed or injected volume is much more stable and secure than driving by controlling the injected pressure. 
[0051] …, said injection device comprising volume measuring means for measuring the volume of liquid injected in the preform from the pressurized liquid source and pressure measuring means for measuring the pressure in the liquid injection circuit.



Regarding claim 3, Monin further teaches wherein the attainment of the yield point is predefinable as a time point or as a time interval from the start of the pre-blow molding phase or the introduction of the blow-molding fluid and the control device is set up in a programming manner for the purpose of establishing the attainment of the yield point as a result of the evaluation of the valve outlet pressure as acquiring a pressure peak and of calculating a control sequence for actuating the actuator for attaining the yield point up to the predefined time point or expiry of the predefined time interval (Fig. 4 [0106] [0107] [0111] [0139] [0141]-[0143] [0146] adjusting flow rate to keep TB within tolerance).

Regarding claims 9 and 12-13, Litzenberg and Monin together teach the claimed device. Therefore, they teach the method steps for implementing the device.

Regarding claim 10, Litzenberg further teaches the calculation of the control values is effected in each calculation cycle with the functional aim of growth in the container that is as uniform as possible up to the attainment of the predefined container volume within the predefined time period ([0003] [0011] [0059] overcomes preform material deformation and other irregularities to preventing defective containers, use preblowing phasea to expand preform uniformly in a controlled manner, with volumetric flow rate control, achieving the same goal using single blowing pressure).

Regarding claim 11, Litzenberg further teaches at least one container interim volume and in each case one interim time period for the attainment of the container interim volume are predefinable, wherein the calculation of the control values in each calculation cycle is effected with consideration to all predefined container interim volumes and interim time periods ([0024] [0026]-[0028] the corridor).


Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Litzenberg in view of Monin and Lhomme as applied to claims 1-3 and 9-13 above, and further in view of Aloni US 20090171476 A12.

Regarding claim 4, the combination of Litzenberg, Monin, and Lhomme does not further explicitly teach the control device is realized with at least one data communications interface which is compatible with at least one industrial protocol standard.
Aloni teaches the control device is realized with at least one data communications interface which is compatible with at least one industrial protocol standard (Fig. 2 [0008] [0024] [0033] links to controller by computer communication network).



Regarding claim 5, Aloni further teaches the control device is realized with at least one standard network interface (Fig. 2 [0008] [0024] [0033] links to controller by computer communication network).

Regarding claim 6, Aloni further teaches the control device is set up in a programming manner with a server service and a user interface for the input of parameterization data and/or for the display of or for the output of sensor data and/or calculation data acquired via the data communications interface or the standard network interface (Fig. 2 [0008] [0024] [0033] links to controller by computer communication network).

Regarding claim 7, Aloni further teaches the server service is realized with at least one evaluation and/or analysis unit for the generation of evaluation and/or analysis results and for the display of or the output of the evaluation and/or analysis results via the data communications interface or the standard network interface (Fig. 2 [0008] .

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Litzenberg in view of Monin and Lhomme as applied to claims 1-3 and 9-13 above, and further in view of Burt US 20140097367 A13.

Regarding claim 8, the combination of Litzenberg, Monin, and Lhomme does not further explicitly teach all components are realized as a pre-assembled unit.
Burt teaches all components are realized as a pre-assembled unit (Fig. 7 [0078] [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Litzenberg, Monin, and Lhomme to incorporate the teachings of Burt because they all directed to flow control by valve control. All components are realized as a pre-assembled unit will help integration of the control device with the blow molding machine.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Tang whose telephone number is (571)272-7437.  The examiner can normally be reached on M-F 7:30-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.T./           Examiner, Art Unit 2115    




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Litzenberg and Monin are the prior arts of record
        2 Aloni is the prior art of record
        3 Burt is the prior art of record